Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2020 and 06/13/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a storage element monitor configured to: determine a utilization … compare … generate” and “a resource manager configured to: receive … determine … adjust” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Further, the claim limitations “a storage element monitor configured to: determine …” and “a resource manager configured to: receive …” of claim 1 invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification lacks adequate structure to perform the claimed functions. Although the specification, par. 0019-0020 and Figure 2, discloses the components “a storage element monitor” and “resource manager” as performing the functions, they are software modules stored in storage media. While, the specification describes processors (e.g. general-purpose processors), fails to disclose necessary algorithms to transform the processor to perform the functions. The specification lacks sufficient details such that one of ordinary skill in the art would understand which structures perform the claimed functions. 
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b). Applicant may:
(a)       Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-12 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vohra et al. (U.S. Patent No. 8522241 B1).

As per claim 1, Vohra teaches the invention as claimed including a system comprising: 
a data pipeline including a plurality of stages, each associated with a respective storage element (Fig. 2, describes processing computer including a plurality of processing stages; col. 1, lines 33-37 Systems and methods may involve monitoring the hardware parameters (e.g. … such as processor/memory utilization) of the various processing stages. Thus, each processing stage includes memory [equiv. storage element] and processor resources; col.7, lines 6-9 memory 128 of the service provider system 104 may also include one or more queues, including input queues to receive requests for processing and output queues providing results of processed requests); 
a storage element monitor configured to: determine a utilization of a storage element associated with a first stage of the plurality of stages (col. 3, lines 51-53 One or more of the plurality of processing stages of the real-time event-driven system may be monitored to determine any under-utilized or over-utilized processing stages; col. 7, lines 25-29 monitoring & resource allocation module 141 may be configured to monitor the processing power or hardware resource utilization (e.g., processor, memory utilization) of one or more of the processing stages), 
compare the utilization of the storage element to a first threshold (col. 3, lines 53-57 The monitoring of the processing stages may include comparing the hardware resource utilization (e.g., based upon … memory usage, etc.) of a processing stage to one or more thresholds), 
generate a signal based on the comparison of the storage element to the first threshold, and output the signal; and a resource manager configured to: receive the signal, determine that the signal indicates an increase or decrease of resources for the first stage (col. 3, lines 57-67 For example, if a particular processing stage has a hardware resource utilization that is less than a threshold, while the remaining processing stages have hardware resource utilizations that are greater than the threshold, then the particular processing stage may be characterized as under-utilized. On the other hand, if another particular processing stage has a hardware resource utilization that is greater than a threshold, while the remaining processing stages have hardware resource utilizations that are less than the threshold, then the particular processing stage may be characterized as over-utilized), and 
adjust compute resources for the first stage based on the signal in order to effect a change in the utilization of the storage element (col. 4, lines 4-16, To provide for auto-balancing of the throughput provided by the plurality of processing stages, allocations of hardware resources can be adjusted for under-utilized or over-utilized processing stages. For example, the processing power or allocation of hardware resources can be decreased for an under-utilized processing stage, such as by reducing the number of processing threads or processing instances provided for the under-utilized processing stage. On the other hand, the processing power or allocation of hardware resources can be increased for an under-utilized processing stage, such as by increasing the number of processing threads or processing instances provided for the under-utilized processing stage).

As per claim 2, Vohra teaches wherein the first stage receives data, processes or transforms the data, and transfers the processed or transformed data to the storage element, and wherein a second stage receives data from the storage element, processes or transforms the data, and transfers the processed or transformed data to another storage element or to the resource manager (col. 9, lines 21-24 The processing stages 206a-n may be arranged in one or more sequential orders such that later processing stage performs processing based upon a result of processing from an earlier stage; col.7, lines 6-9 memory 128 of the service provider system 104 may also include one or more queues, including input queues to receive requests for processing and output queues providing results of processed requests).

As per claim 3, Vohra teaches further comprising comparing the utilization of the storage element to a second threshold (col. 3, lines 57-61 For example, if a particular processing stage has a hardware resource utilization that is less than a threshold, while the remaining processing stages have hardware resource utilizations that are greater than the threshold, then the particular processing stage may be characterized as under-utilized.). 

As per claim 4, Vohra teaches wherein the signal indicates an increase of resources for the first stage when the utilization of the storage element exceeds the first threshold, and the signal indicates a decrease of resources for the first stage when the utilization of the storage element does not exceed the second threshold (col. 4, lines 7-16, For example, the processing power or allocation of hardware resources can be decreased for an under-utilized processing stage, such as by reducing the number of processing threads or processing instances provided for the under-utilized processing stage. On the other hand, the processing power or allocation of hardware resources can be increased for an under-utilized processing stage, such as by increasing the number of processing threads or processing instances provided for the under-utilized processing stage).

As per claim 6, Vohra teaches wherein the first stage comprises a process or task included in at least one of: an application, a cloud instance, a container, and a virtual machine (Fig. 2, discloses processing stages comprising processes included in processing computer 105).

As per claim 7, Vohra teaches wherein the storage element comprises at least one of: a buffer, computer file, database, file system, memory block, memory device, optical media, storage device, and virtual storage (col. 6, lines 47-67 and Fig. 1C, describes a processing computer that includes … at least one memory 128; col. 15, lines 31-35, It will be appreciated that each of the memories and data storage devices described herein can store data and information for subsequent retrieval. The memories and databases can be in communication with each other and/or other databases, such as a centralized database, or other types of data storage devices).

As per claim 8, Vohra teaches wherein the resources comprise at least one of: a cloud instance parameter, CPU cycle, GPU cycle, CPU or GPU processing priority, memory or storage access or allotment, network bandwidth, and network traffic priority (col. 6, lines 47-67 and Fig. 1C, describes a processing computer that includes a Core Processing Unit 127 having one or more processors 126, and at least one memory 128).

As per claim 9, Vohra teaches the invention as claimed including a method comprising:
determining, via a storage element monitor, a utilization of a storage element coupled to a first stage of a plurality of stages in a data pipe line (col. 3, lines 51-53 One or more of the plurality of processing stages of the real-time event-driven system may be monitored to determine any under-utilized or over-utilized processing stages; col. 7, lines 25-29 monitoring & resource allocation module 141 may be configured to monitor the processing power or hardware resource utilization (e.g., processor, memory utilization) of one or more of the processing stages),;
comparing, via the storage element monitor, the utilization of the storage element to a first threshold (col. 3, lines 53-57 The monitoring of the processing stages may include comparing the hardware resource utilization (e.g., based upon … memory usage, etc.) of a processing stage to one or more thresholds);
generating, via the storage element monitor, a signal based on the comparison of the storage element to the first threshold; transferring, via the storage element monitor, the signal to a resource manager; determining, via the resource manager, that the signal indicates an increase or decrease of resources for a first stage (col. 3, lines 57-67 For example, if a particular processing stage has a hardware resource utilization that is less than a threshold, while the remaining processing stages have hardware resource utilizations that are greater than the threshold, then the particular processing stage may be characterized as under-utilized. On the other hand, if another particular processing stage has a hardware resource utilization that is greater than a threshold, while the remaining processing stages have hardware resource utilizations that are less than the threshold, then the particular processing stage may be characterized as over-utilized); and
adjusting compute resources for the first stage based on the signal in order to effect a change in the utilization of the storage element (col. 4, lines 4-16, To provide for auto-balancing of the throughput provided by the plurality of processing stages, allocations of hardware resources can be adjusted for under-utilized or over-utilized processing stages. For example, the processing power or allocation of hardware resources can be decreased for an under-utilized processing stage, such as by reducing the number of processing threads or processing instances provided for the under-utilized processing stage. On the other hand, the processing power or allocation of hardware resources can be increased for an under-utilized processing stage, such as by increasing the number of processing threads or processing instances provided for the under-utilized processing stage).

As per claim 10, it is a method having similar limitations as claim 2. Thus, claim 10 is rejected for the same rationale as applied to claim 2.

As per claim 11, it is a method having similar limitations as claim 3. Thus, claim 11 is rejected for the same rationale as applied to claim 3.

As per claim 12, it is a method having similar limitations as claim 4. Thus, claim 12 is rejected for the same rationale as applied to claim 4.

As per claim 14, it is a method having similar limitations as claim 6. Thus, claim 14 is rejected for the same rationale as applied to claim 6.

As per claim 15, it is a method having similar limitations as claim 7. Thus, claim 15 is rejected for the same rationale as applied to claim 7.

As per claim 16, it is a method having similar limitations as claim 8. Thus, claim 16 is rejected for the same rationale as applied to claim 8.

As per claim 17, Vohra teaches the invention as claimed including a computer-readable storage medium including computer program code that, when executed on one or more computer processors, performs an operation, the operation comprising:
determining a utilization of a storage element coupled to a first stage of a plurality of stages in a data pipe line (col. 3, lines 51-53 One or more of the plurality of processing stages of the real-time event-driven system may be monitored to determine any under-utilized or over-utilized processing stages; col. 7, lines 25-29 monitoring & resource allocation module 141 may be configured to monitor the processing power or hardware resource utilization (e.g., processor, memory utilization) of one or more of the processing stages);
comparing the utilization of the storage element to a first threshold (col. 3, lines 53-57 The monitoring of the processing stages may include comparing the hardware resource utilization (e.g., based upon … memory usage, etc.) of a processing stage to one or more thresholds);
determining, based on the comparison, an increase or decrease of compute resources for a first stage (col. 3, lines 57-67 For example, if a particular processing stage has a hardware resource utilization that is less than a threshold, while the remaining processing stages have hardware resource utilizations that are greater than the threshold, then the particular processing stage may be characterized as under-utilized. On the other hand, if another particular processing stage has a hardware resource utilization that is greater than a threshold, while the remaining processing stages have hardware resource utilizations that are less than the threshold, then the particular processing stage may be characterized as over-utilized); and
adjusting compute resources for the first stage in order to effect a change in the utilization of the storage element (col. 4, lines 4-16, To provide for auto-balancing of the throughput provided by the plurality of processing stages, allocations of hardware resources can be adjusted for under-utilized or over-utilized processing stages. For example, the processing power or allocation of hardware resources can be decreased for an under-utilized processing stage, such as by reducing the number of processing threads or processing instances provided for the under-utilized processing stage. On the other hand, the processing power or allocation of hardware resources can be increased for an under-utilized processing stage, such as by increasing the number of processing threads or processing instances provided for the under-utilized processing stage).

As per claim 18, Vohra further teaches: upon determining the increase of resources for the first stage, determining that a pool of available resources does not include any resources available for assignment to the first stage; decreasing resources of a second stage of the data pipeline; and assigning the resources in the pool to the first stage (col. 1, lines 37-41 Based upon the monitoring, the hardware resource allocation (e.g., processing threads or instances) or processing power of a slower stage can be increased, at least until hardware processing reaches an established threshold. Alternatively, the hardware resource allocation or processing power of a faster stage can be decreased, at least until hardware processing reaches an established threshold).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vohra as applied to claims 1, 9 and 17, in view of Mulchandani et al. (U.S. Pub. No. 20160357961 A1).

As per claim 5, Vohra teaches the limitations of claim 1. Vohra does not expressly teach: determine that the signal includes a ranking or indication of priority associated with the first stage; receive a predefined amount of signals; and upon receiving the signals, adjust resources for stages associated with the signals based on the ranking or indication of priority.
However, Mulchandani teaches: determine that the signal includes a ranking or indication of priority associated with the first stage; receive a predefined amount of signals; and upon receiving the signals, adjust resources for stages associated with the signals based on the ranking or indication of priority (par. 0040 The resource allocation prioritizer 120 may determine the resource allocation priority based on ranking the processes by risk score, and then determining the priority for allocation resources to the processes based on the ranking of the processes. For example, the resource allocation prioritizer 120 may rank “Process A” with a 0% risk score higher than “Process B” with a 10% risk score, and accordingly, determine “Process A” should have a higher priority for resource allocation than “Process B.”).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed inventio to modify the teaching of Vohra by incorporating the method of allocation of resources to processes as set forth by Mulchandani because it would provide for allocating resources to processing stages based on obtained rankings for the processing stages so as to ensure that data gets to the relatively important intermediate stages more quickly. This would have resulted in increasing the throughput of such system.

As per claim 13, it is a method having similar limitations as claim 5. Thus, claim 13 is rejected for the same rationale as applied to claim 5.

As per claim 20, it is a computer-readable storage medium having similar limitations as claim 5. Thus, claim 20 is rejected for the same rationale as applied to claim 5.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vohra as applied to claim 17, in view of Huang et al. (U.S. Pub. No. 20190227853 A1).

As per claim 19, Vohra teaches wherein the operation further comprises: upon determining a decrease of resources for the first stage (col. 7, lines 7-9 the processing power or allocation of hardware resources can be decreased for an under-utilized processing stage). 
Vohra does not expressly disclose: releasing resources to a pool of available resources.
However, Huang teaches: releasing resources to a pool of available resources (par. 0019 computing node is further configured to release the computing resource of the resource size to the resource pool after computing the input data).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed inventio to modify the teaching of Vohra by incorporating the method of releasing computing resources to a resource pool as set forth by Huang because releasing excess processing stage resources to such pool of resources would allow for reassigning said resources to other processing stages that require overloaded or required additional resources. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 10579511 B2 teaches Flexible Testing Environment Using A Cloud Infrastructure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        
/WH/
Examiner, Art Unit 2195